DETAILED ACTION

Remarks
Applicant's election of “a) utilization of environmental heat energy for energy recycling and renewing of fully dissipated waste heat energy from the environment to generate electricity with an output voltage and electric current to do useful work” in the reply filed on 08/12/2021 is acknowledged.  
However, the pending claims are still directed to more patentably distinct species (see below), which is why following election/restriction is set-forth.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A1, which is directed to the electricity generator system of the embodiment of figure 20 which is structurally, operationally or materially different than other electricity generator system, 
Species A2, which is directed to the electricity generator system of the embodiment of figure 21a which is structurally, operationally or materially different than other electricity generator system, 
Species A3
Species A4, which is directed to the electricity generator system of the embodiment of figure 21c which is structurally, operationally or materially different than other electricity generator system, 
Species A5, which is directed to the electricity generator system of the embodiment of figure 22 which is structurally, operationally or materially different than other electricity generator system, 
Species A6, which is directed to the electricity generator system of the embodiment of figure 23 which is structurally, operationally or materially different than other electricity generator system, 
Species A7, which is directed to the electricity generator system of the embodiment of figure 24a which is structurally, operationally or materially different than other electricity generator system, 
Species A8, which is directed to the electricity generator system of the embodiment of figure 24b which is structurally, operationally or materially different than other electricity generator system, 
Species A9, which is directed to the electricity generator system of the embodiment of figure 24c which is structurally, operationally or materially different than other electricity generator system, 
Species A10
Species A11, which is directed to the electricity generator system of the embodiment of figure 25b which is structurally, operationally or materially different than other electricity generator system, 
Species A12, which is directed to the electricity generator system of the embodiment of figure 25c which is structurally, operationally or materially different than other electricity generator system, 
Species A13, which is directed to the electricity generator system of the embodiment of figure 26 which is structurally, operationally or materially different than other electricity generator system, 
Species A14, which is directed to the electricity generator system of the embodiment of figure 27 which is structurally, operationally or materially different than other electricity generator system, 
Species A15, which is directed to the electricity generator system of the embodiment of figure 28 which is structurally, operationally or materially different than other electricity generator system, 
Species A16, which is directed to the electricity generator system of the embodiment of figure 14a, which is structurally, operationally or materially different than other electricity generator system, 
Species A17
Species A18, which is directed to the electricity generator system of the embodiment of figure 14c which is structurally, operationally or materially different than other electricity generator system. 
The species are independent or distinct because each species is directed to mutually exclusive characteristics of each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721